 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. H. Sackett,d/b/a Sackett Transportation and/orInland Cities ExpressandGeneral Truckdriversand Helpers Union,LocalNo. 467,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America. Cases21-CA-7485 and 21-CA-7514agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order. 33Delete from paragraph 2(e) of the Trial Examiner'sRecommendedOrder that part thereof which reads "to be furnished"and substitutetherefor "on forms provided ......January 26, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn November 14, 1967, Trial Examiner AllenSinsheimer, Jr., issued his Decision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom, and take cer-tain affirmative action, as set forth in the attachedTrial Examiner's Decision. He also found that theRespondent had not engaged in other unfair laborpractices alleged in the complaint. Thereafter, theRespondent and the General Counsel filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that -noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case,' and herebyadopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor_RelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mended Order of the TrialExaminerand hereby or-ders thatthe Respondent,W. H. Sackett, d/b/aSackett. Transportation,and/or InlandCities Ex-press,Riverside,California, his or its officers,'The Respondent's request for oral argument is hereby denied as therecord,including the briefs,adequately presents the issues and positionsof the parties.2While we agree with the Trial Examiner that a discriminatory motivehas not been established in the case of thelayoff of CloydeCollins, we donot agree that the Union's acquiescence with regard to his status as acasual employee in the prior representation proceeding is a relevant fac-tor.Rather,we rely on the credibility resolutionsof theTrial Examiner,the Respondent's employment records,the ability of Collins relative tothat of the.other employees,and the evidence of the lackof workavailableduring the material period.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR.,TrialExaminer:Thisproceeding was heard before me at Riverside, California,on June 27, 28, and 29, 1967. The consolidated com-plaint,, dated April 27, 1967, and amended June 5, 1967.alleges thatRespondent has engaged in numerousspecified violations of Section 8(a)(1) of the NationalLaborRelationsAct, as amended (herein called the Act),and has violated Section 8(a)(3) of the Act by thedischarges of two persons, layoff of one person, andreduction of hours of one person.Respondent admits certain terminations or layoffs butdeniesthe commissionof any unfair labor practices.Respondentalso admitscertain jurisdictional facts butdenies that it isengaged incommerce and a business af-fecting commerce within themeaningof the Act. Thecomplaintallegesthat Respondent is a partnership whichRespondentdenies.'Upon the recordincludingconsideration of briefs filedby the parties and upon my observation of the witnesses,I hereby make the following:3IThe complaint is based on separate charges filed by Teamsters LocalNo. 467 in Case 21-CA-7514onMarch 10, 1967; and in Case21-CA-7485 anoriginal charged filed February 9, 1967, and a firstamended charge on February 13, 1967.2Paragraph 6a of the complaint was amended at the hearing to omit theword"mechanics"from the unit description set forth therein:However,as shown by the Supplemental Decision and Certification of Representa-tive, "mechanics"were included in the unit.3At the close of the hearing Respondent renewed a motion to strike ashearsay, immaterial,and nonprobative certain testimony of dischargeeWilliamWard with respect* to a conversation with employee WilliamMoore relative to howWardvoted in the union representation election.This motion was denied at the conclusion of the General Counsel's casewithout prejudice to its renewal. The motion is hereby again denied but asset forthpostsaid testimony has not been considered nor relied on as abasis for any finding herein.Counsel for the General Counsel,during the hearing,objected to cer-tain testimony of Thomas Merritt setting forth his personal opinion of thepropensity of Cloyde Collins to fabricate or exaggerate. The objectionwas overruled with the statement that ruling on an appropriate motion tostrike would be reserved.Whether or not such was made by the GeneralCounsel (as asserted by Respondent in his brief),Iam hereby denyingsame, inasmuch as I finditunnecessaryto and do not rely on saidtestimony to resolve credibility pro or con in those instances and mattersinwhich Collins was involved. My resolution of credibility in such in-stances and matters is predicated on reasons set forth hereafter,and in anyevent would not be different were such testimony considered.On August25, 1967, theGeneral Counsel filed a motion to correct thetranscript in 15 specified respects.On September 11, 1967, Respondentfiled a general objection to said motion and requested that it be denied butdid not set forth any specific objections.Ihave carefully examined thecorrections requested,most of which appear inconsequential,and con-clude that in each instance the requested correction should be granted.The General Counsel's requested corrections are hereby granted and setforth in Appendix A attached hereto and made a part hereof [omittedfrom publication].(Footnotes continued on following page)169 NLRB No. 57 FINDINGS OF FACTSACKETT TRANSPORTATION3471.THE LABOR ORGANIZATION INVOLVEDGeneral Truckdrivers and Helpers Union, Local 467.InternationalBrotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America (herein calledTruckdrivers Local 467) is a labor organization within themeaning of Section 2(5) of the Act.II.THE BUSINESS OF THE RESPONDENTThe complaint alleges that Respondent is a copartner-ship consisting of William Sackett and Kenneth Sackett,who is his father. The record reflects that, although Ken-neth Sackett is substantially involved in the daily opera-tions of the business,4 the California Public UtilitiesCommission permit has been and is issued in the name ofW. H. Sackett, the equipment is owned by or controlledby W. H. Sackett, the financial backing is handled by him,and he has the final authority as to employment anddischarge.5 I conclude that, on the basis of the recordherein, Respondent is an individual, W. H. Sackett, d/b/aSackett Transportation and/or Inland Cities Express.Respondent, who maintains his principal office andplace of business at Riverside, California, is and was, atall times material, engaged in the business of transportingcommodities. From March 7 through December 9, 1966,Respondent received $73,140.29 for services rendered toHunter Engineering Company, a division of AmericanMetal Climax Co. During the same period Hunter En-gineering directly shipped goods valued at $52,533.20 tocustomers located outside the State of California.Although Respondent contends that the Board shoulddecline to assert jurisdiction, the foregoing, alone, is suffi-cient to satisfy the'Board's jurisdictional standards.6 I ac-cordingly find that the business of the Respondent affectsjurisdiction within the meaning of the Act and that withincurrent Board jurisdictional standards it will effectuatethe policies of the Act to assert jurisdiction.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaintalleges inseven separate paragraphsthatW. H. Sackett at various times and in different waysengaged in interference, restraint, and coercion in viola-tion of Section 8(a)(1). It also alleges. discriminatory(Footnotes continued from preceding page)In his brief Respondent contends that the failure of the RegionalDirector to grant Respondent'smotion for discovery violates due processand the Administrative Procedure Act, and asserts that a finding shouldissue that Respondent was thereby denied due process. The RegionalDirector in denying Respondent's request correctly pointed out that Sec-tion 102.30 of the Board's Rules and Regulations,Series 8,as amended,does not provide for preheating depositions "for the purpose ofdiscovery,"Moreover,both the Board and the courts have held that theentire discovery procedures contemplated by the Federal Rules of CivilProcedure need not be adopted by the Board and that absence of provi-sion for discovery does not violate due process SeeN.L R.B. v MovieStar,Inc, 361 F 2d346 (C A.5),N L.R B.v Vapor Blast Manufactur-ing Company,287F.2d 402 (C A.7);NL.R.B v Chambers Manufac-turing Corporation,278 F.2d 715 (C.A.5);N.L R B. v.Globe Wireless,Ltd.,193 F 2d748, 751 (C A. 9);Plumbers&Steamfitters Union Local100, etc.,(Beard Plumbing Company),128 NLRB 398,400. See alsoTrojan Freight Lines,Inc v N L.R.B,356 F 2d 947(C.A. 6), to effectthat such denial is within discretion of the Regional Director.And seedischarges of William Alfred Ward on December 19,1966, and on January 15, 1967; the discriminatorydischarge of Edmund Allen Hi117 on December 19, 1966;discriminatory layoffs of George Boswell on December19 to December 23, 1966, and February 18 to March 25,1967; and discriminatory reduction in hours of work of(Cloyde)William Collins, commencing December 19,1966. Respondent denies any improper action.B.Commencement of Union Activity and BackgroundAbout September 1966 organizational activities com-menced among Respondent's employees and on Sep-tember 23, 1966, the Union filed a representation petitionin Case 21-RC-10223. On November 10, 1966, the Re-gionalDirector for Region 21 issued a Decision andDirection of Election therein and on December 3, 1966,a secret ballot election was held, at which challenged bal-lots were determinative. On December 29,1966, the Re-gional Director issued a Supplemental Decision and Cer-tification of Representatives which set forth that of ap-proximately 11 eligible voters, 5 cast votes for the Union,3were against, and 3 were challenged. Pursuant to anagreement of the parties the Regional Director sustainedthe challenges to two persons and certified the Union. 9Subsequently on March 24, 1967, the Respondent andthe Union entered into a collective-bargaining contract.C. AllegedActs of Interference,Restraint, and CoercionThe General Counsel alleges that between Septemberand December 1966, Respondent by William H. Sackettinterrogated employees concerning their union member-ship, sympathies,and activities and also concerning thesame matters as to their fellow employees.,With respectto the foregoing,driver Edmund Allen Hill testified thathe was approached by W. H.Sackett about a week or twoafter he began working for Respondent in September, andthat Sackett inquired if Hill belonged to the Union. Hilltold Sackett that he had belonged when he worked for aformer employer and when asked whether he was onwithdrawal Hill replied that he didn't apply for such butunderstood that the Union put him on withdrawal auto-matically. Sackett testified that it seemed that Hill hadtold him that he was a member of the U nion at his formeremployer's.but, did not say when or how this occurred.During November,according to both employee WalterDavis and his wife Mildred.W. H. Sackett.in a discus-sion at Davis' home,after mentioning that the Union hadN L.R.B. v Safway Steel,383 F 2d 273 (C A 5), to effect that in anyevent such was not prejudicial error therein4 It is clear that he functions as a top management official.5While Federal withholding tax returns were filed in the name of K J.Sackett, it appears that he had an identification number from years backwhich continued to be used. In any event, I do not consider such tochange the conclusion as to ownership.SeeSamuel B. Gass, 154NLRB 728,73 1, in 6 and cases cited.7The complaint was amended at the hearing to correct the name fromEdward Hill to Edmund Allen Hill.9The certification covered the unit previously found appropriate, con-sisting of. "All truckdrivers, dockworkers, mechanics, and helpers locatedat the employer's facility at 2994 La Cadena, Riverside, California, ex-cluding office clerical employees,casual employees,salesmen, guards,and supervisors as defined in the Act "N In so doing he did not pass on the ballot of Cloyde William Collinswho had also voted a challenged ballot, but which had been previouslydisposed of after the close of the hearing by agreement of the parties as setforthpost 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDobtainedauthorizationcards, asked Walter Davis if hehad heardanythingabout it to which Davis replied that hehad not.Irn addition,according toMildred Davis,"Sackett inquired of Walter Davis whether he had any ideawho started the Union. Davis replied that he did not.Sackett said he wondered if it was driver George Boswell.According to Mildred Davis, her husband said he didn'tthink it wasBoswell andgave several reasons therefor.Mrs. Davis said Sackett then stated that maybe it wasn'tBoswell and suggestedthat possibly Davis had startedthe organizing,atwhich both of them commenced tolaugh.Sackett testified that he believed he did state toDavis that he wondered who started the Union and Davisreplied he didn't know and said he couldn't understand it.Sackett was asked if he said, "I wonder if it was GeorgeBoswell that started the Union?" and answered "I can'tspecifically allude to one particualr person that I did men-tion but I was wondering who started the Union and Iprobably asked him about individuals wondering."In a conversation at the plant on a Saturday before theelection,according to Walter Davis, W. H. Sackett saidhe would like to know who started the Union. Davistestified that he told Sackett he didn't think anyone per-sonally started it-that it was just a general agreementamong themembers of the crew.Following theelection,according to Walter Davis, W.H. Sackett told him "According to the way the vote went,I guess you voted for the Union." Davis replied "Yes, Idid" and told Ken Sackett (who was pre sent) if they wereunhappy, he would quit. Ken Sackett told him there was"no point about it." W. H. (Bill) Sackett informed Davisthat a buddy of his, GeorgeBoswell,had told Sac(Cett onthe day of the election that Davis started the Union.Sackett did not deny telling Davis he figured Davis hadvoted for the Union and admitted that Davis said hevoted for the Union. Sackett, however, denied saying thatBoswell saidDavis started the Union.-Also following the election W. H. Sackett, according todriver EldonBohlinger, asked whom he had voted for andwas told itwasn'tany of his business. This was not de-nied.The aforesaid testimony of Hill, Davis, Bohlinger, andMrs. Davis as indicated, is largely undenied, and is con-sistent andin accord with other related testimony herein.Both on thesebases andmy observation of the witnessesI credit said testimony of Hill, Davis, Bohlinger, and Mrs.Davis. I accordingly find that Respondent interrogatedHill,Davis,and Bohlingeras to union membership, vot-ing, or activities and also interrogated Davis as to unionactivities of others. The foregoing interrogation was bothextensive and coupled with other acts set forth hereafterand therefore not isolated. The questions were neither ofa permissible type nor accompanied by assurancesagainst reprisals.Such interrogation is accordingly inviolation of Section 8(a)(1) of the Act. 'tThe complaintalso allegesthat in about September andOctober1966,RespondentbyWilliamSackettthreatened reprisals and also threatened to close the plantand to discharge employees if the Union won the elec-tion; that about November, Respondent through WilliamSackett threatened to close the plant and threatened toimpose moreonerous working conditions if the Unionwon, and also threatened physical injury to employees10WalterDavis also testified but did not recall this particulartestimony,stating he had a poor memory for word by word conversations.As indicated,post,Sackett in part corroborated this testimony of MildredDavis.iwho engaged in picketing;that about December,Respond-ient through William Sackett threatened reprisals againstemployees who supported the Union and threatenedphysical injury to employees who engaged in picketing.The evidence in support of the foregoing consists of thefollowing:Alleged discriminatee Ward testified that aboutthe end of September or first part of October, W. H.Sackett told him that if the election did not go the waythat he, Sackett,wanted it to, he would show the driversthat he could be mean and what an s.o.b. he could be.Sackett could not specifically recall the conversation butdenied saying that if the election did not go the way hewanted,the men would see what an s.o.b. he could be.Later in October,according to Ward,while in a restau-rant in Madera,Sackett said that he had discovered whostarted the Union.Ward asked who it was and Sackettreplied"Bob Davis."When Ward expressed"doubt,Sackett repeated the statement and then warned Wardthat anyone who voted for the Unionwould belaid offabout a week before Christmas.Sackett was able to recalla conversation at such time and other events but couldnot recall any specific discussion of the Union,but did -deny sayingtoWard or employee William Moorethatanyone who votedfor theUnion would belaid off beforeChristmas.Ward said that he and Sackett were alonewhile Sackett testified that driver William Moore waspresent.Moore was not called as a witness.At the time ofhis conversation,supra,with Walter Davis with respectto whether Davis had any ideas as to who started theUnion, Sackett also stated,according to Mrs. Davis (par-tially corroborated by Walter Davis),that he did not in-tend to have other people running his business and that ifthe Union got in,the Sacketts would try to run the busi-ness themselves with loyal employees and if this was notpossible, they would close it down.Sackett does not ap-pear to have denied the foregoing conversation with theDavises although he did deny telling discriminatee Ed-mund Hill,post,that"if it comes to an election we willclose out."Sackett testified that he told employee Hill beforeThanksgiving that he did not want a Union,and pointedout in the conversation thatHill had the lowest seniority,that now Hill was working daily,and that if there were aunion contract he would work when needed, which wouldnot necessarily be the same number of days. In the sameconversation Sackett and Hill were joined by driverCloydeWilliam Collins.According to testimony of Col-lins, Sackett warned that if the Union won he would doone of these things: he would either close down, or gounion all the way and the first man who got out of linewould be out of a job and concluded that he wasn't wor-ried since he had a way to beat the Union.In this conver-sation,according to testimony of Collins, Sackett addedthat if the Union won and there was any picketing hewould run over the first man with a picket sign that got inhisway. Hill testified that Sackett said if it went union"he would...not shut it down but lay off everybody andtry and run it himself and if anybody walked the picketline and got in his way that he would run over them."Sackett denied only that he said he would close the busi-ness and that he said that he would run over anyone whowalked in front of the office with a picket sign.At aboutthe same time,Hill testified he overheard a conversation" SeeWebb Tractor EquipmentCo.,167NLRB 383;Blue Flash Ex-press,Inc.,109 NLRB 591. SACKETT TRANSPORTATION349between Sackett and Bob (Walter) Davis that if he.Sackett.ever found out who started the Union he wouldlay them off just before Christmas. 12In additionHill saidthat Sackett made thesame threatto him and GeorgeBoswell personally just before the election.13 As previ-ously set forth Sackett denied making such a threat toWard or to Moore. Whether or not he also intended todeny making such a statement to Davis or Hill is notclear.Neither is it clear whether Sackett's denial ofthreatening to run over anyone "who walked in front ofhis office" on a picket line is a denial-of a threat to runover anyone "who got in his way." However whateverambiguity of denial there may be is not relied on, nor doesit form a basis for my findings as to whether such asser-tions or statements were made by W. H. Sackett.About four days before the election W. H. Sackett. ac-cording to former employee Virgil Davis, told him thatemployees who intended to vote for the Union were hurt-ing themselves and that this had cost Davis his jobbecause he could not afford to pay driver wages to aswamper. According to Davis, at another time that sameday when W.H. Sackett and Kenneth Sackett were bothpresent, Kenneth said that if it came down to it he wouldshut the doors and call it quits before he would go union.W. H. Sackett testified in effect that no such conversa-tions occurred. He also denied that he ever told Davisthat"if the Union gets in we can't afford to pay aswamper, driver's wages."The General Counsel also alleged that Respondent,about October, created the impression of surveillance bytelling employees that he had discovered who had startedthe Union.In support of this is the testimony of WalterDavis that about 2 weeks before the December 3 electionSackett told Davis that one of Davis' buddies had saidthat Davis was the one who "agitated" the Union's or-ganization drive. As set forth,supra,Davis also said that,about the same time, Sackett told him he would like toknow who did start the Union. According to alleged dis-criminatee Boswell,Sackett, about 2 or 3 weeks beforethe election,said to Boswell that he had certainly stirredthemen up by starting the Union to which Boswellreplied, "Thank you." Sackett testified thatafterthe elec-tion he told Boswell he was stirring up a lot of troublewith the Company to which Boswell replied, "Thankyou." Davis' testimony with respect to Sackett'stellinghim that Davis had started the Union appears to be unde-nied.However I do not believe resolution of credibilityshould be based on lack of a specific denial in this in-stance but rather by viewing this testimony in the contextof all the testimony of Davis and Sackett with respect toconversations involving them.The complaint also alleged that about December 1966,W. H. Sackett threatened physical injury to employeeswho engaged in picketing.The evidence with respect tothis has been set forth above.in addition to my finding,supra,of improper interroga-tion by Respondent I credit the testimony of Ward,Walter Davis, and Hill that Sackett in separate conversa-tions at different times threatened thatanyone who votedfor the Union would be laid off about a week beforeChristmas.Their testimonyis consistent,unshaken, andin accord with related assertions,incidents,and manifes-tations of opposition to the Unionby W. H.Sackett trans-cendingmerepermissible expressions of opinion. Fromhis testimony,and my observations of him I conclude thatW. H. Sackett felt strongly about the Union's organiza-tional activities,particularly since the Teamsters Unionwas included,that he is a man who expresses himselfvigorously on occasion,and that at times he did so herein- perhaps more so than he realized. I accordingly alsocredit the testimony,supra,of Mrs. Davis and WalterDavis that the Sacketts would try to run the businessthemselves if the Union got in,or close it down. Tosimilar effect is the testimony of both Collins and Hill. Icredit the testimony of Hill who spoke quietly butdirectly. In this instance I am also crediting Collins'testimony14 as consistent with that of Hill who waspresent,as well as with the conversation Sackett had withthe Davises.I also credit Ward's testimony aforesaid thatW. H. Sackett threatened he would be mean,etc., if theUnion got in.Based on the aforesaid credited testimony I find thatRespondent threatened reprisals, to close the plant, andto discharge or layoff employees if the Union won theelection, all in violation of Section 8(a)(1) of the Act.In addition I credit the testimony of Boswell thatSackett told him before the election, that he had stirred upthe men by starting the Union-the difference in versionsbetween Boswell and Sackett appears to be principallywhether their conversation was before or after the elec-tion.It appears more probable that such a statement wasmadebeforethe election both because such a statementwould ordinarily logically occur at that time rather thanlater, and because in this case it fits into the context ofother related statements and conduct which occurredprior to the election. I, accordingly,credit Boswell's ver-sion as to both the time and what was said.I also creditWalter Davis' testimony that about 2 weeks before theelectionW. H. Sackett said one of Davis' buddies15 hadsaidDavis "agitated"the union organization. Furtherthere is the testimony of Ward, which I credit, that at therestaurant inMadera,Sackett told him he had "foundout" who started the union trouble and had named Davis.The General Counsel contends on the one hand thatthese matters(involving Boswell, Davis,and Ward) areevidence in support of the allegation as to "giving an im-pression of surveillance"and on the other hand that theyconstitute evidence of the Respondent's seeking to ascer-tain who was in the Union.These and Sackett's questionof Walter Davis in which Sackett "wondered" if Boswellstarted the Union,appear to indicate a seeking to ascer-tain who belonged and constitute violation of the Act notonly by way of interrogation as found above but they alsotend to give an impression of surveillance in the broadsense of"checking'up." I find that Respondent therebyfurther violated Section 8(a)(1) of the Act.With respect to the alleged statements aforesaid bySackett relative to running down someone on a picket linewho got in his way, if there were a picket line, the pur-ported statements,if true, appear to voice a threat abouta hypothetical situation which if it were to occur might in-volve either legal or illegal conduct. Inasmuch as theresolution of whether or not infact these statements weremade, and if so what their legal effect would be, could addDavis did not refer to this in his testimony3Boswell testified but did not refer to this"Subsequently for reasons enumerated I do not credit certaintestimonyof Collins.15Later identifiedby Sackettto Davis onthe day ofthe union election,as George Boswell 350DECISIONSOF NATIONALLABOR RELATIONS BOARDnothing to the findings of violation already made herein,I consider it unnecessary to resolve these issues.The General Counsel also charges as a threat violativeof the Act,W. H. Sackett's admitted statements to Hillprior to Thanksgiving about his being low man in seniori-ty and how he was working daily now, but that under aunion contract he would work when needed, which wouldnot necessarily be the same number of days. While it ispossible to pose situations or ways in which that could bethe actual effect of a union contract,depending on howwork is presently allocated,the foregoing as presented toHill by Sackett appears to be a further threat of reprisalin violation of Section 8(a)(1) and I so find.The General Counsel also contents that Respondentthrough Sackett violatedthe Act byallegedly telling Vir-gilDavis 4 days before the election that the employeeswho were going Union were hurting themselves and itcost his job because he couldn't afford to pay a swamper,driver's wages.Sackett denied such conversation ever oc-curred.Davis is not alleged to be a discriminatee herein- he had been employed to November 16 and had voteda challenged ballot in the election on December 3 whichhad been resolved,according to a stipulation at the hear-ing, on the basis that he "had quit prior to the election."On the basis of this stipulation and, Davis'admission thathe hadquitas of November 16 (as well as the fact thatthis wasbeforethe election)I credit Sackett's testimonythat he did not have such a conversation.D. The Alleged Discriminatory Discharges,Layoffs, orReduction in HoursThe foregoing acts of interference,restraint,and coer-cion which have been found,indicate an antiunion at-titude manifested by the employer with respect to his em-ployees. Charges herein involve four employees out of abargaining unit of about eight or nine.The record alsoreflects eight counted votes in the election with five forthe Union and three against.16About mid-December after the election but before thechallenged ballots were resolved,a discussion occurredin a restaurant in San Jose.Present were W. H. Sackett,Thomas Merrit then employed as a swamper,17 and al-leged discriminatee,Cloyde Collins.Collins testified thatSackett had been writing down names and when he gotdone crumpled up the paper with the comment that by hiscount "the Union never stood a chance."Sackett testifiedhe was trying to figure out whether the Company had lostthe election by a process of determining who voted andhow he thought they voted.I credit Collins'testimony inthis instance in the light of Sackett's testimony which inessence appears to be corroborative of Collins.At thissame discussion which was in San Jose,Collins testifiedthat he volunteered that he had voted for the Union forthe reason that his vote had been challenged,18 and ac-cording to Collins he learned for the first time thatRespondent considered him to be part-time help.Sacketttestified:Q.Did Mr.Collins ever tell you how he voted inthe union election?A.Mr. Collins told me at San.Jose that he wouldhave voted for the union,I believe.Q. Thathe would have voted?1°Of the three challenged ballots two were sustained and accordinglyitwas unnecessary to determine the third.17A swamper unloads freight in the warehouse or on the docks.1°This is discussed more fully,post.A. But under the circumstances he-under thepresent circumstance, he probably wouldn't. I didn'tthink too much of it.I conclude that Collins did indicate he had voted for theUnion but was trying to qualify his support. Sackett alsotestifiedCollins asked him "if he was a regular em-ployee"; that Sackett said, "When I hired you, you werehired as [sic] a day-to-day basis, you have always beena casual employee." According to Sackett, Collinsreplied: "Well Iguess that is right." For reasons set forth,post,I credit this testimony of Sackett's relating to, the-na-ture of Collins' employment. Later that day Sackett, ac-cording to Collins, said he intended to terminate Wardbecause ofcarelessnessand shortage of articles andadded thatWard was a weak reed who would gowhichever way the wind blew.Coupled with the foregoing is the fact that four persons,Ward, Hill, Boswell, and Collins were either discharged,laid off, or had their hours of work reduced. The recordreflects that on December 19a week before Christmasthe Respondent in fact terminated or discharged Wardand Hill, and laid offBoswell -it alsoreflects a reductionin work for Collins commencing at that time. In additionthere is evidence that one McKenzie, a part-time em-ployee performed some work during the week ofDecember 19 to 25. This will be considered more fullyhereafter. The foregoing evidence provides a backgroundor framework in which to consider the reasons advancedby Respondent for the actions taken by it with respect tothe alleged discriminatees.Respondent has offered testimony with respect to eachof the persons named in the complaint which purports toafford a proper and valid explanation of the action takenin each instance. These will be considered in detailhereafter.Respondent contends that it did not have knowledge asto the union activities or membership of the employees in-volved.However, as found, the record reflects thequestioningof employees concerning union membershipor activities and who instigated the Union. This includesthe questioning of Walter Davis and Ed Hill,supra.There is the credited testimony of Boswell,supra,that 2or 3 weeks before the election Sackett told Boswell hehad "the men stirred up over the Union."19 The recordalso reflects the testimony of Ward that in the office onDecember 9 Sackett said to him, "Good morning, orshould I 'salute you?" Ward said he asked what Sackettmeant andSackett replied, "You are a shop steward."Sackett could not recall any specific time he was withWard in the office. He denied stating toBoswell,20"Goodmorning or should I salute you?" Based on this state ofthe record and of my previous appraisal of the witnessesas set forth,supra,I credit Ward's testimony relative tothe foregoing discussion on December 9. I have foundthat Sackett questioned Hill about his union membershipin his former job,supra.The record also sets forth thatCollins told -Sackett how he voted in the election asfound,supra.It reflects a union breakfastmeeting ap-parently in December which all but one21 of the em-ployees attended; including Jimmy Sackett the brother ofW. H. Sackett and the son of Kenneth Sackett. It furtherreflects the comment of W. H. Sackett about Ward being1°Also as found,post,Boswell servedas a unionobserver at the elec-tion, December 3.20 Sackett referred to Boswell rather than Ward in his denial.21Andy Symmes. SACKETT TRANSPORTATIONa weak reed, whatever that may havemeant. It is alsomanifest that the total number of employees involved wassmall - approximately nine, and that Sackett had spokento or about at least six, including particularly those namedas discriminatees herein. Although the size of the opera-tion may be pertinent, without reliance thereon, but basedon my specific findings above, I conclude that Respond-ent either knew or believed that Ward, Boswell, Collins,and Hill were in favor or otherwise active or interested inthe Union.In summary the foregoing shows (1) that Respondenteither had knowledge of or thought that Ward, Hill,Boswell, and Collins wereunionsupporters; (2) that notonly did Respondent oppose the Union but did so throughinterrogation, threats, and other improper and unlawfulconduct as found; (3) that specifically Respondent hadthreatened to layoff union supportersa week beforeChristmasif the Union won the election by so tellingWard, Davis, and Hill; (4) that shortly before the termina-tions and layoff occurred on December 19, Respondentwas seen pondering who had voted in the election andwhich way he considered that the election should havegone.1.The discharges of William Alfred WardThe complaint alleges that on or about December 19,1966, Respondent discharged William Alfred Ward; andalso that on or about January 15, 1967, Respondentdischarged William Alfred Ward in violation of Section8(a)(1) and (3) of the Act. The discharges and dates areadmitted. The matter for resolution is whether either orboth of said discharges were in violation of the Act. Ac-cording to Ward, on December 19 he was told by W. H.Sackett that due to purchase of a truck by Hunter En-gineeringhe was being laid off but would be the firstcalled back. Respondent did not deny this statement orattempt to support it. Rather W. H. Sackett in testifyingas to Hill's termination(post)indicated that he was reluc-tant to tell someone directly that he was discharged.Respondent's position is that the discharge of Ward wasa result of his failure to perform his work properly.Respondent lists a series of acts and conduct on his partwhich according to Respondent led to theterminationDecember, 19.According to Respondent the decision to terminateWard was arrived at during a conference between theRespondent,W. H. Sackett and his father, KennethSackett, about the middle of December22 following W. H.Sackett's return from the trip to San Francisco. Theydiscussed Ward and his work record including a numberof incidents and particularly one which occurred in theSan Francisco Bay Area about November 30 orDecember 1 involving the transfer of cartons from onevan to another.Among ; the items purportedly discussed by theSacketts in reviewing Ward's history of employmentwhich allegedly involved inefficiency and shortages werethe following: In June or July, Ward had picked up atruckload of tires at the Firestone Tire and Rubber Com-pany in Los Angeles, brought them to Respondent's yardin an open-top truck the same evening about 8:30 or 9o'clock, and parked the truck in the Respondent's yard22According to Kenneth Sackett on December 18, the day prior to ter-mination21 Six were listed between May 6, 1965, and March 23, 1966351under the shed in the rear of the parking area. No tarpau-lin orcover was used nor was it necessary to lash themdownsincethe truck had side racks. The area was lightedbut unfenced and partially visible from the highway. Thetruck remained parked overnight and the following day ondelivery of the shipment (by another driver) to a companyin Riverside there was a shortage of six tires. KennethSackett testified thatRespondent had documentaryevidence indicating that Ward had picked up a full load,that he had signed for a full shipment, and that Ward toldhim that he had counted the tires upon loading and that hegot the entire shipment. Sackett said that he had toldWard that they had no indication of pilferage of theft andthis would indicate that he had failed to count and checkthe freight properly. According to Sackett, Ward said thathe had properly counted the tires when picked up. Thisleaves the question of what could have happened to thetires? The General Counsel presented evidence indicat-ing that there had been filed a number of complaints23with the Police Department in a period of a year settingforth certain kinds of alleged thefts or burglaries24 fromvehicles or the yard. Without analyzing these in detailthey tend to indicate that the yard was not burglar proof.Kenneth Sackett admitted that he could not personallytellwhere the actual shortage occurred. Under the cir-cumstances it does not appear that this incident couldconstitute a decisive element in appraising Ward's work.However, it is to be considered with respect to other mat-ters (involving Ward) referred to by the Respondent par-ticularly those where items were at some point missing ornot accounted for.A second incident occurred on September 14 whenWard picked up at Western Auto in Los Angeles anddelivered to Western Auto, Norco, a load of freight fromwhich two cartons were missing. Ward subsequently ad-mitted that he had incurred such a shortage and Respond-ent paida claimof $35. A third referred to by KennethSackett occurred when Ward picked up a shipment froma Western Auto warehouse on October 7. Upon deliveryto a Western Auto store in Hemet, California, on October12, four cartons were missing.Ward stated that hecounted this four times and that the cartons were therewhen the truck was brought to Respondent's yard. Wardsaid he told W. H. Sackett that the trailer should belocked and Sackett said he could put a lock on it. The ulti-mate delivery was not made by Ward but by anotherdriver who was said by W. H. Sackett to have been sub-sequently terminated because of shortages. KennethSackett originally testified that Respondent received aclaim for $200 or $300 for these shortages but the exhibitreflecting payment shows the claim was for $53.73. Hereagain the incident by itself may not be decisive but it doesreflect another of a series involving shortages in whichWard was a participant. There is no claim that these werecaused by anything except his failure to count or his over-looking items.Kenneth Sackett testified as to a fourth incident occur-ring late in October when Ward overlooked seven cartonsin a shipment that he had picked up from Western Autoin Los Angeles. According to Sackett a check showed theshortage,Ward told him he got all of the shipment, and itdeveloped that the seven cartons had been left on the14 Four alleged petty thefts, one alleged burglary, and one alleged grandtheft of tires (on March 23, 1966) 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDdock at Western Auto. The foregoing was either partlyadmittedor undenied.According to Kenneth Sackett hetoldWard that this was "just intolerable." Still another orfifth incident occurred, according to Kenneth Sackett,about the end of October or early November when Wardmiscounted the items that he delivered which wereshipped from Western Auto, Los Angeles to WesternAuto in Sunnymead. According to Kenneth Sackett hecounted the merchandise, which had temporarily beenkept by Respondent, before Ward was dispatched.Sackett said it checked against the freight bill. Ward madethe delivery and a shortage of three cartons was indicatedon the freight bill. Sackett told Ward he had got "outcounted" or confused by the consignee. Kenneth Sackettsubsequentlysent his sonJimmy to check; with theresult, a recount showed all had been delivered. KennethSackett also said that Ward was in the habit of allowinghimself to be "out counted"25 by warehousemen wherehe went to pick up or deliver merchandise, that he wasnot aggressive enough to get them to respond to hisrequests promptly and as a result he made 25 to 30 per-cent less deliveries than other drivers and was about 20percent less efficient. In response to a question from theTrial Examiner as to why Respondent would keep an in-dividual under such circumstances Sackett respondedthey werea small business,more like a family, felt closerto the menand lived with their problems.There appears to be noquestionthatWard's drivingwas satisfactory but the aforesaidincidentswere set forthby theRespondent as a basisfor his termination alongwith one incidentwhich occurred early in December.About November 30, according to Kenneth Sackett,Ward was dispatched to San Francisco with two doubletrailer loadsincludingfour special cartons for delivery toLibby's in San Francisco. The 4 cartons were in a 27-foottrailer alongwith about 650 other cartons. The consignee(other than Libby) refused to accept the load immediatelydue to its taking inventory. Accordingly Ward contactedhis officein Riversideas to what should be done. In orderforWardto unload, take on another load and return thatnight, the SackettsarrangedthatWard load the 27-foottrailer into a 35-foot van that was waiting at a truck ter-minal in SanLeandro inthe SanFrancisco area. The 35-foot van was obviously longer but not quite as high orwide.26 According to Ward, Kenneth Sackett told himthat it would not be necessary to start loading in the frontof the van and that this would savetime.Ward began toload some10 feet from the front of the trailer with theresult thatabout 80 cartons would not fit in the 35-footvan. Kenneth Sackett denied that he instructed Ward tostart loading10 or 15 feet back from the rear "becausethis would be the wrong way to ever load freight." Theseexcess cartons were stored on the premises in a nearbygarage orshed which was not locked. According to Wardhe had been told that it would be safe.With respect to the four cartons for Libby's, KennethSacketttestifiedthatWard had specific instructions todeliver these to Libby's as they were a Christmas presentfrom one branch to another. According to former em-25 Confused as to the count with resultant error.26 According to Ward it was 18 inches lower and about 6 inches nar-rower. Kenneth Sackett testified he told Ward later(afterhis return) theremay be 1 inch less in height but the "width would be minute."27Merritt who was with Ward at the time, also so testified.28No proof of claim as to the fourLibby cartonswas submitted inevidence,although Kenneth Sackett testified that as "I recall,we paid aclaim on it."ployee, swamper Thomas Merritt, Ward said he did notdeliver them because he decided it was too much troubleto deliver the special cartons to San Francisco and he leftthem with the others. According to Kenneth Sackett,Ward told him he didn't deliver the four cartons to Libbybecause "it was late" and he would have "to go across thebridge." Ward did not deny or contradict either Merritt orKenneth Sackett with respect to the special cartons forLibby. According to Sackett, Ward told him he had leftthese four cartons in the garage or shed along with theother cartons that did not fit in the 35-foot van as loadedby Ward.27Kenneth Sackett testified that employee EldonBohlinger, who made the delayed delivery, called and in-formed him that the four (Libby) cartons weremissing.Bohlinger did not mention thisin histestimony.28Wardtestifiedonly that he heard theyweremissing.29Bohlinger who helped transfer the load out of the trailerat San Leandro for delivery, testified that all the cartonscould have been in the 35-foot van if it had been loadedfully and that he would not have started 10 feet from thefront in loading it. Employee Walter Davis also testifiedthat the cartons could all have been put in the 35-foot vanif loading started at the front.Judging from Kenneth Sackett's testimony that therewas little differencein the sizeof the truck in width orheight he could have instructed Ward to start at a distancefrom the front. However judging from Ward's descriptionof a substantial difference in width and height30 it wouldnot appear to be good judgment to do so. EmployeesWalter Davis and Eldon Bohlinger testified Ward lackedexperience or he would not have loaded the 35-foot vanat San Leandro as he did.Kenneth Sackett testified that following Ward's returnfrom the (second) trip to San Francisco about December10 or 11, he told Ward in the presence of W. H. Sackettthat the Libby account was one of their most valuable ac-counts and "it would be impossible to continue on in thisfashion." Sackett also testified that Ward then told him,"I can't handle this job up there; I want to be taken off it.It is too much for me. My wife doesn't want me to beaway from here and I hope you can find something for meto do where I won't have this much responsibility."Sackett also testified that this kind of longline haulingconstituted 30 to 40 percent of their business. Ward, whotestified prior to Kenneth Sackett, had denied that he"asked to be withdrawn from the northern run" becausehe felt he couldn't handle the cargo. He testified, "I toldMr. Sackett that it was a harder job, than31 I thought itwould be, but I never said it was more than I could han-dle."The aforesaid series of incidents involving Ward do notreflect a particularly satisfactory employee, whether ornotWard is considered responsible for the tireloss in-cident; and whether or not Ward could be held responsi-ble for the October 7 to 12 shipment to a Western Autostore in Hemet, taking into account the fact that the vanhad been brought into the yard, where, according to W.H. Sackett, it could be locked, and that it was then29Ward went back to the San Francisco Bay Area again on the night ofDecember 4. After completing his delivery, Ward helped Bohlinger, whohad already started, transfer the load stored at San Leandro to anothertrailer.30 Bohlinger also testified that the 27-foot van was "much higher andwider than the 35."31As per correction, see Appendix A. [Omitted frompublication.] SACKETT TRANSPORTATIONdelivered by another driver whom W. H. Sackett said wasterminated because of shortages. However, it appearsthat the various incidents involving Ward, including hisfailure to count and his lack of aggressiveness, were beingoverlooked by Respondent who was willing to go alongwith a driver who was 20 percent or more less efficientthan other drivers. Even the incident of the glass ship-ment to San Francisco involving the claimed improperloading of the van, and the failure to deliver the Christmasgifts did not cause an immediate termination but rather awarning by Kenneth Sackett as stated,supra,that "itwould be impossible to continue in this fashion."SignificantlyWard's termination and the termination ofHill and layoff of Boswell as set forth hereafter all tookplace a week before Christmasas had been threatened bySackett ifthe Union won the election. The Union hadbeen ahead (5 to 3) in the election of December 3 pendingthe outcome of the (3) challenged ballots which was notresolved until December 29. Sackett had threatened thatthose voting for the Union would be terminated if theUnion won. Sackett, as set forth, either knew or thoughthe knew who were the union adherents. On December 9he had "saluted" Ward as being a union steward. W. H.Sackett had apparently acceptedWard's inability tocount, his inefficiencies, and even the San Leandro in-cident until following the election when he had analyzedor attempted to analyze the vote while at San Jose aboutDecember 16 or 17 as set forth,supra.The same day W. H. Sackett made the statement toCollins (which was essentially undenied and which I havecredited) that he intended to terminate Ward because ofcarelessness and shortage of articles and that Ward wasa weak reed who would go whichever way the wind blew.Following this, upon W. H. Sackett's return, he and hisfather,Kenneth, held the conference at which theydiscussedWard and purportedly, according to W. H.Sackett, decided to terminate him because "of shortages,inability to handle freight properly, and the fact that hehimself personally wanted to be withdrawn from anymovement of cargo into the San Francisco Bay Area; 32.. because of ... his general disability to improve on hispersonal work habits." Prior to his, W. H. Sackett, whowas admittedly opposed to the Union, had, as found,manifested his opposition to it through interrogation,threats, and otherwise.When to the prior acceptance or condonation of Ward'swork is coupled with Sackett's attitude, interrogations, andthreats re the Union, particularly the threats of termina-tion of union adherents a week prior to Christmas if theUnion won, his saluting Ward as a steward on or aboutDecember 9, his ruminations in San Jose December 16or 17 about who had voted for or against the Union, hisstatement to Collins the same day as to terminating Ward("who was a weak reed"), and then the conferencebetween W. H. Sackett and Kenneth Sackett which im-mediately preceded Ward's termination on December 19,one week before Christmas, it becomes evident that thereal motivation for the termination of Ward on December19 was union activity rather than overall work efficiency.This is further supported by the analysis of the incidents,post,involved its the termination of Hill, and layoff ofBoswell, together with the employment of one McKenzie32 See also Kenneth Sackett's and Ward's versions,supra.33 CfSouthern Tours, Inc,167 NLRB 363.353(supraandpost)during the week of December 19 to 25.IaccordinglyconcludeWard was discharged onDecember 19 in violation of section 8(a)(3) and(1) of theAct.Ward was subsequently reinstated on December 23upon the advice of the attorney for the Company duringthe pendency of negotiations with the Union.On January12, following his reinstatement,Ward was making adelivery when as he turned a corner a drum of oil fellthrough the side of the truck and the oil spilled into agutter.Ward had failed to put up the side racks of thetruck. According to Kenneth Sackett this was somethingthat was routinely done.Wardsaid that after the accident he called Sackett andwas told to wait for Jimmy Sackett to bring him anotherdelivery.Ward testified that Kenneth Sackett told him thenext day, January 13, "the next time that anying like thathappened that he would have to let me go."Ward furthertestified that on Saturday(January 14),Kenneth Sacketttelephoned and said he wouldn'tneed him on Mondayand possibly Tuesday. Ward said he then went in to pickup his check(on January 18) and Ken Sackett said,"Under the circumstances I won'tneed you any more."Kenneth Sackett testified that Ward called him the day ofthe oil drum incident and told him how it happened, thathe (Ward) didn't put the side racks in and that the drumrolled over and off while going around a turn. Sacketttestified that he said:"You couldn't have done that" andthen said,"Well, Al [Ward], itlooks to me like you havehad it." Sackett said Ward replied,"Well, I guess I have."According to Sackett,on January 18 when Ward camefor his check he said,"This pays you up in full and I hopethings work out for you better some place else." Wardwas accordingly again terminated following this latter in-cident.While I have found thatWard's termination onDecember 19 was in violationof the Actand was causedby W. H.Sackett's belief that Ward was one of the unionadherents,I conclude that his latter termination,althoughperhaps questionable,was for cause.At the time that thisoccurred the Company and the Union were in the processof negotiating, there was no longer any direct purpose inW. H. Sackett acting against Ward, and the incident wasanother substantial misfeasance in performing his work.The fact that an employee who is not a particularly goodemployee may have been discriminated against in the pastdoes not mean that he must be retained indefinitely. Thisisparticularly so under circumstances where the actionoccurred after the Board's election procedures had beencompleted,33where the employer was seeking tonegotiate with the Union,where the negotiations resultedin an agreement (on March 24) and where the subsequenterror resulting in loss was one of substance.34 I concludethatWard was improperly terminated for the period ofDecember 19 through 23, in violation of Section 8(a)(3)and (1)of the Act,but that he was properly terminatedthereafter on or about January 14. I shall recommend aremedy accordingly hereafter.2.The discharge of Edmund HillEdmund Hill was terminated on December 19, 1966,for the alleged reason that he was not an efficient em-34 For cases involving discharge following reinstatement of a personwho was originally discnmmatonly terminatedseeN L R B. vSpartanburg Sportswear Company,278 F 2d 312Schneider Mills, inc,164 NLRB 879.(C A 4, 1960), 354DECISIONSOF NATIONALLABOR RELATIONS BOARDployee.Hillwas, in the judgment of W. H.Sackett, aqualified employee as to his driving ability but lacked ex-perience.Hill had been employed on September 12,1966,at which time as previously set forth,he had in-formed Respondent of his union membership when em-ployed by his predecessor employer, Kentile Floors. Thiswas prior to the filing of a petition for representation in-volvingRespondent by the Union on September 23,1966.Although Respondent refers to certain incidents as thebasis for termination of Hill,at the time thereof onDecember 19, Hill was not told that he was terminatedbut rather that Respondent would have to lay him offbecause business was slow and that Respondent had lostthe Hunter Engineering account when Hunter bought anew truck.W. H. Sackett explained this as a reluctanceto inform Hill or an employee that he was terminated butrather to ease him out in this fashion.Sackett did not relyon the loss of the Hunter Engineering account but con-ceded that Hill had been terminated.The incidents which are relied on by Respondent as abasis for its action with respect to Hill consist of the fol-lowing:William Sackett testified as to one instance whereHill hadgoneto Los Angeles to Western Auto warehouseto pick up some freight and "allegedly" had gotten it allbut actually did not. Sackett sent another employee tocheck, who found the freight that had been left on thefloor by Hill. This incident was sometime in December1966,and apparently involved some batteries and a tire.According to Sackett another incident involving WesternAuto occurred in December. Hill purportedly haddelivered cargo and said it was all there. It was not andagain Sackett sent another employee who found the restof the shipment.As to these two incidents the items werelocated and there were no claims for shortage. Sackett re-called one other incident involving "some items of LibbyGlass" which had been loaded complete at the warehouseby another person and Hill. According to Sackett thecargo was short upon delivery which was made by Hill.Sackett couldn't remember the exact details but recalledthat it happened.Sackett stated that they were worried about the Libbyaccount and shortages involved in connection with thataccount because it was important to them. Sacketttestified that he and his father felt that they had some peo-ple who were unable to handle what is called LTL freight,meaning less than truckload.Sackett testified as follows:"Of course I might point out that these shortages weren'tconclusive as to if Mr.Hill picked them up and deliveredthem and if it was absolutely certain whether a truck waslocked or where they were and there was some specula-tion as'to his 100 percent responsibility for these Libbyshortages.However, when it was discovered that theWestern Auto shortages occurred, we felt that with thereduction in business at the end of the month, the Christ-mas rush being over, that it might be a good time to ter-minate Mr. Hill for these inefficiencies."The foregoing indicates a rather vague description bySackett of the alleged deficiencies on the part of Hill.They were not clearly delineated nor is it clear whetherHill was responsible for the so-called Libby shortages inany event.Further, they appear to be of a nature similar31The election as set forth had reflected five for the Union, threeagainst,and three challenged ballots.36This includes the threat to Hill,supra,of less work or loss resultingfrom union selectionto some of those ofWardwhich Respondent evidentlyhad been overlooking.In addition there was no warninggiven to Hill of any deficiencies in his work so far as thisrecord reflects,there is no question that Respondent wasaware of his union membership,and the statement to himof Hunter Engineering being the cause of hislayoff wasnot even true.The foregoing is to be considered along with the factsand circumstances surrounding the terminationof Ward,the threat by W. H.Sackett to lay off and terminate thosewho were forthe Union,a week before Christmas, thegeneral threats and interferenceby theRespondent, andthe action in terminating or laying off most of those whoappeared to be union supporters - there were,evidentlyfrom the election results,35 about five such persons andfour[of these]persons who were known or thought to beactive for the Union were terminated, laid off,or reducedin hours on December 19. I am aware that there could bea valid reduction in employment at that time but theselectionof four persons(known or thought to be unionsupporters)following the aforesaid threat in the light of allthe foregoing and in addition the partial employment ofone McKenzie,a part-time worker during the week ofDecember 19 to 25 indicate that the motivation was otherthan stated by Respondent.Uponconsideration of all ofthe above,including particularly Respondent's, expressedthreats,36 animus and failure to present adequate reasonsforHill's termination, I concludethatRespondent ter-minated Hill in violation of Section 8(a)(3) and(1) of theAct.3.Layoffs of GeorgeBoswellAs previously set forth about 2 or 3 weeks before theelection,according to Boswell,W. H. Sackett toldBoswell that he certainly stirred up the men by startingthe Union and Boswell had replied, "thank you." Sackett,as set forth,testified that a similar conversation occurred2 or 3 weeks after the election.I have credited Boswell'stestimony,supra,and accordingly find that Sackett knewabout Boswell's union activity sometime in November.37I also credit Boswell's undenied testimony that he servedas an observer at the election on December 3 whichwould then make his union support obvious.Boswell commenced working for Respondent aboutMarch 13, 1966.On December 19, at the same time thatWard and Hill were terminated, Boswell was laid off withW. H. Sacketttelling him that he was being laid off inseniority due to lack of business. Boswell' accepted thisstatement.However, as set forth, the record indicatesthat one McKenzie,who was not a regular employee,workedsomedays during the week ending Friday,December 23, prior to which Boswell had been laid off.Boswell was subsequently taken back on December 23upon advice of the company attorney following a discus-sion between union representatives and the company at-torney.I have previously discussed the cases of Ward and Hill,both of whose terminations on December 19 I havefound to be discriminatory.Boswell was a third employeeknown to be active for the Union, charged by W. H.Sackett in November with starting the Union, and sub-34 Even on the basis of Sackett's testimony, 2 weeks after December 3would be December 17 or before Boswell's layoff SACKETT TRANSPORTATIONsequently on December 3 serving as an observer for theUnion at the election. His layoff, too, must be viewed inthe light of Sackett's threat to lay off union adherents aweek before Christmas if the Union won, Sackett's otherinterrogations and threats found in violation of 8(a)(1) ofthe Act,supra,Sackett's pondering of the election votewhen in San Jose in mid-December as set forth,supra,Sackett's termination of Ward and Hill discussed,supra,and the employment of a part-time worker, McKenzie,during the week Boswell was laid off. Based on all of theforegoing, I find and conclude that Boswell was dis-criminatorily laid off on December 19 in violation of Sec-tion 8(a)(1) and (3) of the Act.Following his reinstatement on December 23, 1966,Boswell continued to work until he was again laid off onor about February 17, 1967, and was off for 5 weeks and1day for the period February 18, 1967,38 to Tuesday,March 28, 1967 (the Tuesday after the union contractwas signed Friday, March 24).The General Counsel evidently contends that Boswellwas pretextually laid off this time because of an incidenton February 16 in which he admittedly was chewingtobacco in violation of company rules while waiting forsomeone to come to his assistance when his truck hadstalled on a freeway due to running out of gasoline. Theincident involving the tobacco chewing was considered insome detail in the course of the hearing. Whether it wasor is of major significance to any issue herein isquestionable.39 The General Counsel contends that thisincident was used as a pretext for laying Boswell off andthat the real reason was his union activity - to retaliate fortheUnion'simposing sanctions atRespondent'scustomer Libby (discussed,post),by laying off Boswellas the person Respondent deemed responsible for theUnion.Respondent states that the reason Boswell was laid offwas that there was no work for him at that time due to thefact that the Libby Co. had stopped transporting itsproducts on Respondent's trucks because certain sanc-tions had been imposed against Libby by the Union.Boswell testified he was told on February 17 by KennethSackett that he was being laid off because business wasslow. The sanctions against Libby started on or aboutFebruary 14 with the result that no revenue was derivedfrom goods transported on behalf of Libby from February15 through March 30. Respondent's position is thatBoswell was laid off because of the reduction in workresulting therefrom and that he was taken back whenLibby renewed its employment of Respondent. Recordsread into the record by Kenneth Sackett (without objec-tion)indicatethat the Libbyaccount dropped to zero dur-ing that period (February 15 to March 30) and that theLibby account was substantial. Kenneth Sackett testifiedit amounted to approximately 18 to 27 percent per monthof the total business of Respondent during months otherthan the time in February and March aforesaid whenwork was not performed for Libby.Accordingly the Respondent predicates its defense tothe layoff of Boswell in this instance on the reduction inbusiness.The General Counsel has not offered any38A Saturday.30 Boswell admitted that he had been previously warned in September1966, not to chew tobacco while on the job Boswell also admitted he mayhave chewed tobacco on the job after the warning-said he did so a lot oftimes at lunch or coffeebreak. He also admitted he was chewing tobaccoon the night of February 16 when he ran out of gas on the freeway and355evidence to the contrary other than the aforesaid tobaccochewing incident of February 16. While the incident mayappear to be related to the layoff in time,it has not beenestablished that the incident was the basis of the layoff.Nor ifitwere, could it necessarily be said to be un-justified or to support a finding of a discriminatory layoff.I am aware of my previous finding that Boswell's layoffof December 19 was discriminatory and the basis of saidfinding,supra.However,to establish that Respondentwas discriminatorily motivated in laying Boswell off onFebruary 17 or 18 as alleged by the General Counsel, itwould appear incumbent on the General Counselin thelight of the evidence of actual reduction in workto offerevidence to show that theselectionthen of Boswell wasdiscriminatory40 - such as might be the case if it wereshown that less senior employees of the same classifica-tion were retained- whichwas not done.I conclude thatthe General Counsel has not proven a case of discrimina-tory layoff as to Boswell during the period February 18toMarch 28. As previously set forth I have found thatsuch a discriminatory layoff occurred between December19 and 23. I shall recommend a remedy accordinglyhereafter.4.The reduction in hours of Cloyde CollinsCloyde Collins was employed in September 1966. Ac-cording to him at the time he was employed by W. H.Sackett he was hired as a regular employee with as-surance of full-time work. Sackett testified that Collinswas only employed for part-time work and that he was sotold at the time. Accordingly there is a dispute in this con-nection. Subsequently as set forth,supra,at the time ofthe discussion in the San Francisco area at which W. H.Sackett, Collins, and Merritt were present, Sackett toldCollins that he had been employed part time and accord-ing to Sackett's testimony, Collins had replied, "I guessthat is rightor somethinglike that."The General Counsel contends that the recordsestablishthat Collins' employment was regular in nature.The records referred to by the General Counsel establishthat in October, out of 4 weeks, he worked three 5-dayweeks and one 4-day week; out of 5 weeks in Novemberhe worked two 5-day weeks and three 3-day weeks; inDecember the first week he worked 4 days, the secondweek 3 days, and the third week (payroll date ofDecember 21), 5 days.Thereafter, the record indicates he worked only 1 dayduring the balance of the year, apparently for the payrolldateofDecember 28 covering the week endingDecember 25. Following this he only worked 3 days inJanuary 1967, and 5 days during February 1967. Thereisconsiderable discussion in the record with respect toCollins' ability to drive on long-distance hauls, whetherhe took too much time going to San Francisco and backon a trip, and with respect to his limitations in transport-ing goods in the Los Angeles area due to alleged lack offamiliarity therewith. I believe that this is pertinent onlyinsofar as it may indicate the extent of utilization of Col-lins as a casual employee inasmuch as I consider that thisthat there was some on the ground by the cab and some on the door of thecab which he washed when he returned to the yard. He subsequentlyreceived a written reprimand dated March 29 which refers to a tobaccochewing incident at Anax Aluminum Co. on March 28.40 SeeMagic Slacks, Inc,136 NLRB 607,609350-212 0-70-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas his status. I reach this conclusion because I amcrediting the testimony of W. H. Sackett in this respectfor several reasons: First, I was not impressed with Col-lins' testimony either in manner or overall content entire-ly apart from the testimony of Merritt aforesaid which Ihave not relied on. Second, the records, which purport-edly show that Collins was a regular employee, do not inmy opinion establish such but rather that he did not workfull time even during the busiest period prior to Christmasin 1966. Third, at the time of the election at which Collinsappeared to vote, he wasnoton the eligibility list; he wasgiven a ballot to cast as a challenged ballot which heproceeded to do; this challenged ballot was not evenretained as a challenged ballot to be investigated but afterthe election the company attorney and the unionrepresentative who had filed the petition (and representedtheUnion) agreed that Collins was ineligible; ac-cordingly, his ballot was then disposed of. The latter,although not conclusive, is certainly indicative that theUnion was satisfied that Collins was not a regular em-ployee. For all of the foregoing reasons, I conclude thatCollins was employed as a casual employee and not aregular employee.The next question is whether the General Counsel hasestablished that there was work for him as a casual em-ployee.He has shown as previously set forth that theRespondent was aware that Collins had favored theUnion by voting for the Union in the aforesaid challengedballot (whichwas ultimately not considered). TheGeneral Counsel contends that there was work for himand that the reduction in work in February and March(resulting from the aforesaid temporary loss of the Libbyaccount)was not indicative of the entire period. Thelatter is, of course, true.However, the Respondenttestifiedwithout contradiction that January was a slowmonth. It also appears from the record that its work fromLibby was less after the union sanctions were lifted, thatis less after March 1967, than it had been before and thatits total workload after March was less than it had been inthe latter part of 1966. The General Counsel also offeredsome indefinite testimony of Collins that when he re-ported for work in the 3 weeks following the time hedidn't receive work in December, he observed McKen-zie,Merritt, and Jimmy Sackett at work. Assuming,arguendo,Collins were credited, this testimony does notset forth in any detail what work was performed bywhom, or when, or how much, or with what equipment.In addition Merritt -was employed as a swamper, not adriver and Jimmy Sackett is the brother of the owner. Iam accordingly unable to attach significant weight to thistestimony. The Respondent indicated that it had only fourfull-time employees subsequent to April 1967. It also in-troduced evidence as to Collins' utilization to the effectthat he was not overly familiar with the Los Angeles areaand he was not able to handle multiple loads but only tomake partial deliveries. The latter was not contradicted.There is also testimony pro and con concerning whetherCollins took too long to drive to San Francisco on a runin December and whether he drove too fast in part on thereturn trip.However, I believe the crucial fact is that the basis ofCollins employment was that he was employed to work,ifwork were available. Accordingly, even during theperiod of December 19 to 23 when Respondent operatedwithout Ward, Hill, and Boswell but with McKenzie partof the time, it becomes difficult to see how Collins wouldhave been employed unless in place of McKenzie. Suchemployment of McKenzie at that time was one of the ele-ments considered,supra,in finding Boswell's layoff to bediscriminatory but the fact there may have been work forBoswell does not mean there was work for Collins -rather it can be argued that if McKenzie were in place ofBoswell he could not be displacing Collins. With respectto subsequent periods of time it does not appear that theGeneral Counsel has shown that Collins would haveworked. Accordingly he has not established a case as toCloyde Collins and I shall recommend that the complaintbe dismissed as to the allegations relating to Cloyde Col-lins.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIt has been found that Respondent has engaged in cer-tain unfair labor practices. It will therefore be recom-mended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent discriminated againstEdmund Allen Hill by discharging him, it will be recom-mended that Respondent offer said employee immediateand full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority orother rights or privileges. It will also be recommendedthat Respondent make said employee whole for any lossof earnings he may have suffered by reason of the dis-crimination against him by payment to him of a sum ofmoney equal to the amount he normally would haveearned as wages from December 19, 1966, to the date ofRespondent's offer of reinstatement less his net earningsduring-said period.Having found that Respondent discriminatorily ter-minated William Alfred Ward on December 19, for theperiod December 19, 1966 to December 23, 1966, anddiscriminatorily laid off George Boswell on December19, 1966, for the period December 19 to December 23,1966, it will be recommended that Respondent make saidemployees whole for any loss of earnings they may havesuffered by reason of the discrimination, by payment toeach of them of a sum of money euqal to the amount henormally would have earned as wages during said period,less his respective net earnings during said period.Loss of earnings shall be computed in accordance withthe formula prescribed in F.W. Woolworth,90 NLRB289, and interest at the rate of 6 percent per annum shallbe added to the backpay to be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.It will also be recommended that Respondent preserveand make available to the Board, upon request, payrolland other records to facilitate computation of backpay,and the determination of proper effectuation of reinstate-ment.In view of the nature and extent of the unfair laborpractices engaged in by Respondent as found above, itwill further be recommended that Respondent be ordered SACKETT TRANSPORTATIONto cease and desist from infringing in any other mannerupon the rights of employees guaranteed in Section 7 ofthe Act.Uponthe basis of the foregoing findingsof fact andupon the entire record in this case,the Trial Examinermakes the following:CONCLUSIONS OF LAW1.W. H. Sackett, d/b/a Sackett Transportation and/orInland Cities Express is an employer engaged in cam-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.General Truckdrivers and Helpers Union, LocalNo. 467, International Brotherhood of Teamsters. Chauf-feurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.By discharging Edmund Allen Hill on December19, 1966, to discourage membership in a labor organiza-tion, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.By discharging William Alfred Ward on December19, 1966, and failing to reinstate him for the periodDecember 19 to 23, 1966, to discourage membership ina labor organization, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.5.By laying off George Boswell on December 19,1966, for the period December 19 to December 23,1966, to discourage membership in a labor organization,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.6.As found above by interfering with, restraining, andcoercing its employees in the exercise of rights guaran-teed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.8.The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent dischargedWilliam Alfred Ward on or about January 14 or 15, 1967,in violation of Section 8(a)(3) and (1) of the Act.9.The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent laid offGeorge Boswell on or about February 17 or 18, 1967, inviolation of Section 8(a)(3) and (1) of the Act.10.The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent has reducedthe hours of work of Cloyde William Collins in violationof Section 8(a)(3) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it ishereby recommended that Respondent, W. H. Sackett.d/b/a Sackett Transportation and/or Inland Cities Ex-41 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United States357press, his officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)DiscouragingmembershipinGeneralTruckdrivers and Helpers Union, Local No. 467, Inter-nationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization of his employees, by discriminating inregard to their hire and tenure of employment or any termor condition of employment.(b)Unlawfully interrogating employees with respectto union membership or activities.(c)Threatening employees with discharge or reprisalfor participating in union activities or supporting a union.(d)Creating an impression of surveillance by Respond-ent of union activities.(e)In any other manner interfering with, restraining,or coercing his employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, including the above-named labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or mutual aid or protec-tion, or to refrain from any or all such activities except tothe extent that such right may be affected by an agree-ment authorized by Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer Edmund Allen Hill immediate and full rein-statement to his former or substantially equivalent posi-tion without prejudice to his seniority and other rights andprivileges.(b)Make Edmund Allen Hill, William Alfred Ward,and George Boswell whole for any loss of earnings theymay have sustained as a result of the discriminationagainst them in the manner prescribed in section V of thisDecision entitled "The Remedy."(c)Notify Edmund Allen Hill if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its place of business located at Riverside,California, copies of the attached notice marked "Appen-dix B. "41 Copies of said notice, on forms provided by theRegional Director for Region 21, after being duly signedby an authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by Respondent for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.Court of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." 358DECISIONS OF NATIONAL(f)Notify the Regional Director for Region 21, in writ-ing, within 10 days from the date of this' Order, what stepshave been taken to comply herewith.42IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.42 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:IWILL NOT discourage membership in GeneralTruckdrivers and Helpers Local No. 467, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization by discharging, laying off, orotherwise discriminating in regard to the hire andtenure of employment, or any term or condition ofemployment of my employees.IWILL NOT unlawfully interrogate employees withrespect to union membership or activities.IWILL NOT threaten employees with discharge orreprisal for participating in union activities or sup-porting a union.IWILL NOT give the impression that I am engagingin surveillance of union activities.IWILL NOT in any other manner interfere with,restrain, or coerce my employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the above-named labor or-ganization or any other labor organization, to bargainLABOR RELATIONS BOARDcollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or allsuch activities, except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act.IWILL offer to Edmund Allen Hill immediate andfullreinstatement to his former or substantiallyequivalent, position without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of pay suffered as a result of the dis-crimination against him.IWILL make whole William Alfred Ward andGeorge Boswell for any loss of pay suffered as aresult of the discrimination against them.W. H. SACKETT, D/B/ASACKETT TRANSPORTATIONAND/OR INLAND CITIES Ex-PRESS(Employer)DatedBy(Representative)(Title)Note: I will notify Edmund Allen Hill if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.